DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 6 of U.S. Patent No. 9,766,396. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims amount to subject matter that would have been obvious to a person of ordinary skill in the art at the time of effective filing.  Differences are discussed in the table.
Current claims
US 9766396
1. An optical fiber having a modified refractive index caused by applying a spatial pattern that creates a refractive index perturbation, the optical fiber comprising: an effective index of n.sub.eff; a numerical aperture of NA; a scatter of R.sub.p.fwdarw.r.sup.(fiber); a total transmission loss of .alpha..sub.fiber; an in-band range greater than 1 nm; a center wavelength of the in-band range of 950 to 1700nm; and a figure of 
Claim 4 has an overlapping center wavelength range.


2. The optical fiber of claim 1, the in-band range being between approximately 1450 nm and approximately 1650 nm.
In the case where the claimed ranges ''overlap or lie inside ranges disclosed by the prior art'' a prima facie case of obviousness exists. ln re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	


It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try axially variable scatter, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Perturbation applied to a cylindrical object will predictably include axial variations.

	
3. The optical fiber of claim 2, further comprising a distal end and a proximal end, the scatter being stronger at a portion of the distal end than at a portion of the proximal end.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try stronger scattering at a distal end of the fiber, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International 

6. The optical fiber of claim 1, wherein the scatter comprises a backscatter that is more than three decibels (3dB) above Rayleigh scattering.
7. The optical fiber of claim 1, wherein the optical fiber exhibits a total backscattering level below -20dB.
4. The optical fiber of claim 2, further comprising: a total backscatter greater than -99 dB/mm within the in-band range; and a transmission loss less than 2 dB/km within the in-band range.
This range covers the above Rayleigh scattering levels claimed and the claimed total scattering range claimed.
In the case where the claimed ranges ''overlap or lie inside ranges disclosed by the prior art'' a prima facie case of obviousness exists. ln re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
8. The optical fiber of claim 1, further comprising a mode effective area that is no smaller than that of a standard single-mode fiber.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a MEA of single mode or higher, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  There are very few effective areas that are no smaller than standard SMF therefore it would have been a predictable solution.
	
9. The optical fiber of claim 1, further comprising a coupling loss of less than 0.5 decibels (dB) when coupled to a transmission fiber.
6. The optical fiber of claim 4, further comprising: a coupling loss less than 0.2 dB in the in-band range when coupled to a G.652-standard compliant optical fiber.
10. The optical fiber of claim 1. wherein the optical fiber is a multicore optical fiber.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to try multiple cores, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
11. An optical fiber having a modified refractive index caused by applying a spatial pattern that creates a refractive index perturbation, the optical fiber comprising: an effective index of n.sub.eff; a numerical aperture of NA; a scatter of 
Claim 4 has an overlapping center wavelength range.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try axially variable scatter, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Perturbation applied to a cylindrical object will predictably include axial variations.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try stronger scattering at a distal end of the fiber, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Perturbations will inherently be somewhat uneven and a person of ordinary skill in the art would predictably try end variations in the scatter as need per application.
13. The optical fiber of claim 11. further comprising a center wavelength (lo) of the in-band range, wherein 950nm - 1700nm (or 1500-1625 nm for claim 14).

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a center wavelength in the 950-1700 (and 1500-1625) nm range since encompasses standard communication wavelengths and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Standard communication wavelengths are predictable and would succeed in the fiber claimed.
2. The optical fiber of claim 1, the in-band range being between approximately 1450 nm and approximately 1650 nm.


16. The optical fiber of claim 1, wherein the scatter comprises a backscatter that is more than three decibels (3dB) above Rayleigh scattering.
17. The optical fiber of claim 1, wherein the optical fiber exhibits a total backscattering level below -20dB.
4. The optical fiber of claim 2, further comprising: a total backscatter greater than -99 dB/mm within the in-band range; and a transmission loss less than 2 dB/km within the in-band range.
This range covers the above Rayleigh scattering levels claimed and the claimed total scattering range claimed.
In the case where the claimed ranges ''overlap or lie inside ranges disclosed by the prior art'' a prima facie case of obviousness exists. ln re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
18. The optical fiber of claim 1, further comprising a mode effective area that is no smaller than that of a standard single-mode fiber.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a MEA of single mode or higher, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  There are very few effective areas that are no smaller than standard SMF therefore it would have been a predictable solution.
	
19. The optical fiber of claim 1, further comprising a coupling loss of less than 0.5 decibels (dB) when coupled to a transmission fiber.
6. The optical fiber of claim 4, further comprising: a coupling loss less than 0.2 dB in the in-band range when coupled to a G.652-standard compliant optical fiber.
20. The optical fiber of claim 1. wherein the optical fiber is a multicore optical fiber.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to try multiple cores, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach refractive index perturbations in optical fibers for backscattering, but none teach the claimed index, aperture, scatter, transmission loss, in-band range, and figure of merit:
US 5848204
US 8625939
US 9982531

Allowable Subject Matter
Claims 1-20 could be allowed if the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious an optical fiber having a modified index caused by applying a spatial pattern that creates a refractive index perturbation and having the claimed figure of merit that includes the range of effective index, numerical aperture, scatter and transmission loss,
in combination with the rest of the claimed limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883